Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 7-29-2021. Claims 21-24, 26-31 and 33-40 are currently pending and have been examined. Claims 25 and 32 have been cancelled. Claims 21, 23, 24, 26, 31 and 33-40 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-11-2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the U.S. Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural Alice, 573 U.S. at 216. In determining whether a claim falls within an excluded category, we are guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217–18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75–77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). According to the Court, concepts determined to be abstract ideas and, thus, patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).

In Diamond v. Diehr, the claim at issue recited a mathematical formula, but the Court held that “a claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). Having said that, the Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. at 191 (citing Benson and Flook). Nevertheless, the Court noted that “[i]t is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving Id. at 187; see also BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016) (Even if the individual components were known, “an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea” (emphasis added).).

If the claim is “directed to” an abstract idea, we next “must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

B. Office Patent Eligibility Guidance
 In an effort to achieve clarity and consistency in how the Office applies the Court’s two part test, the Office published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019).1 In Step One of our analysis, we look to see whether the claims, as written, fall within one of the four statutory categories identified in § 101. Id. at 53 (“Examiners should determine whether 2 2106, i.e., whether the claim is to a statutory category (Step 1) and the Alice/Mayo test for judicial exceptions (Steps 2A and 2B)”). 

Under the guidance, we then look to whether the claim recites:

(1) Step 2A – Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, such as a fundamental economic practice, or mental processes);
and (2) Step 2A – Prong Two: additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)–(c), (e)–(h)).
See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 54–55 (“Revised Step 2A”).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d));
or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See id. at 56 (“Step 2B: If the Claim Is Directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.”).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 21-24, 26-31 and 33-40 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, . . . determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. [The Court] described step two of this analysis as a search for an “‘inventive concept’”—i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”

Alice Corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217–18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)). To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception, i.e., that the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is 

STEP 2A, Prong 1
Claims 21-24, 26-31 and 33-40 recite an identifying system of payment accounts for transactions. The system (100) has a computing device which has a user computing device (110), processors and non-transitory computer-readable media that collectively store instructions. The instructions are executed by the processors to perform a wireless tap that requests a transaction, obtain data associated with the requested transaction by the wireless tap, and identify a financial account from the financial accounts to use as a backing financial account for the transaction based on the data associated with the transaction and based on prior transaction data that describes prior transactions with the user computing device.

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the conviz. mathematical concepts3, certain methods of organizing human interactions4, including fundamental economic practices and business activities, or mental processes5.

The use of credit, debit, stored value or other types of payment cards is a fundamental economic practice, well-known, and extensively used for many years. It can also be considered a commercial interaction. And the use of credit in electronic commerce is a building block of ingenuity in promoting commerce.

Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted). Thus the claims are directed to a certain method of organizing human activity.



STEP 2A, Prong 2 
6

"[T]he relevant question is whether the claims here do more than simply 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. They do not.

Viewed as a whole, Applicants' claims simply recite selection of a payment account from a plurality of payment accounts. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. They do not describe any particular improvement in the manner a computer functions. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Under precedent, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.

The examiner therefore concludes that the claims are directed to a certain method of organizing human activity as distinguished from a technological improvement for achieving or applying that result. The claim does not integrate the judicial exception into a practical application.

Step 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the functions performed by the computer at each step of the process are generic, routine, conventional computer activities that are performed only for their conventional uses.7

None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 
    PNG
    media_image2.png
    13
    6
    media_image2.png
    Greyscale
1 168 (Fed. Cir. 2018).

Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. That Elec. Power, 830 F.3d at 1354). Accordingly, Applicants’ Specification itself describes the additional elements as being well-understood, routine, and conventional. Such conventional computer processes operating on conventional hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citing DDR Holdings, 773 F.3d at 1256).

Dependent claims 22 and 36 recite identifying which is a mental process.
Dependent claim 23 recites transmitting which is insignificant extra-solution activity.
Dependent claims 24 and 38 recite identifying which is a mental process.
Dependent claim 25 recites identifying which is a mental process.
Dependent claim 26 recites is what data are and is nonfunctional descriptive material.
Dependent claims 27, 28, 39 and 40 recite providing, receiving and transmitting which is insignificant extra-solution activity.
Dependent claim 29 identifying which is a mental process.
Dependent claim recites receiving which is insignificant extra-solution activity. It also recites creating a rule which is a mental process.
Dependent claim 32 recites identifying which is a mental process.
Dependent claim 33 recites identifying which is a mental process.
Dependent claim 34 recites data which is nonfunctional descriptive material.


Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. From these determinations the examiner further notes that the claims do not recite an improvement to the functioning of the computer itself or to any 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Nonstatutory Double Patenting
This rejection is vacated.

Claim Rejections - 35 USC § 103 (PreAIA )
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-26, 29-35, 37 and 38 are rejected under U.S.C. Title 35, §103(a) as being unpatentable over US20090043702, Bennett, in view of US20060249390, Rosenberger, and further in view of US6687669, Van Luchene et al.

As per claim(s) 21 and 35, Bennett teaches:
determining, based on a first transaction, one or more user preferences with respect to backing account selection (At least paragraph(s) 21 and 35);
performing a wireless tap that requests a transaction (At least paragraph(s) 20);
and identifying a financial account from among a plurality of financial accounts to use as a backing financial account for the transaction based on the data associated with the transaction (At least paragraph(s) 21, 32, 35 and 39).

Bennett may not teach based on prior transaction data that describes prior transactions with the user computing device; however, this limitation is taught by Van Luchene in at Van Luchene with those of Bennett as using historical data could help prevent fraudsters from using the invention.

Neither Bennett nor Van Luchene may teach obtaining, by the wireless tap, data associated with the requested transaction; however, this step is taught by Rosenberger in at least paragraphs 8, 9, 11, 25, 27 and 32. It would be prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Rosenberger with those of Bennett and Van Luchene using a wireless tap increases the flexibility of the invention.

Neither Bennett, Van Luchene nor Rosenberger may teach updating a proxy-backing mapping model based on the one or more user preferences; however, this step is taught by Simakov in at least paragraph 168 and claim 1. It would be prima facie obvious to one of ordinary skill in the art before the time of the invention to combine the teachings of Simakov with the other artisans as this would make the invention more convenient to use during a subsequent purchase.

As to claim(s) 23, Rosenberger recites:
the operations further comprise transmitting data describing the wireless tap to a point of sale device, and wherein obtaining, by the wireless tap, the data associated with the requested transaction comprises receiving the data associated with the requested transaction from the point of sale device (At least paragraph(s) 8, 9, 11, 25, 27 and 32).

With respect to claim(s) 24 and 38, Van Luchene discusses:
identifying, by the at least one computing device, the financial account from among the plurality of financial accounts based on at least one of a category of a merchant associated with the transaction, a location of the merchant associated with the transaction, a time of day that the wireless tap was performed, a day that that the wireless tap was performed, or a month that the wireless tap was performed (At least claim 20).

In reference to claim(s) 25, Bennett discloses:
identifying the financial account comprises identifying the financial account from among the plurality of financial accounts (At least paragraph(s) 21, 32, 35 and 39. Van Luchene discloses based on data describing a previously used financial account for a previous transaction by the user with a merchant associated with the transaction (At least claim 20).

Regarding claim(s) 26, Rosenberger describes:
the data describing the previously used financial account for the previous transaction by the user with the merchant associated with the transaction comprises data describing at least one of a category of the merchant or a location of the merchant (At least paragraph(s) 201.

As to claim(s) 29, Bennett recites:


With respect to claim(s) 30, Bennett discusses:
receiving, by the user computing device, a user input that requests at least one of creation of a rule for identifying financial accounts or modification of the rule for identifying financial accounts (At least paragraph(s) 19, 24, 25, 28 and 31);
and at least one of creating, by the at least one computing device, the rule for identifying financial accounts or modifying, by the at least one computing device, the rule for identifying financial accounts in response to receiving the user input (At least paragraph(s) 19, 24, 25, 28 and 31).

Claims 31-33 and 37 are a matter of design choice since the core of the invention is not modified by how the account is identified.

In reference to claim(s) 34, Rosenberger discloses:
the data describing the previously used financial account for the previous transaction by the user with the merchant associated with the transaction comprises data describing at least one of a category of the merchant of a location of the merchant (At least paragraph(s) 199, 201 and 203.

As to claim(s) 22 and 36, Simakov teaches:


Concerning claim(s) 27 and 39, Simakov addresses:
the user computing device comprises a digital wallet application (At least column 1, lines 53-58).
Rosenberger addresses:
providing for display, by a digital wallet application of the user computing device, data describing the identified financial account (At least paragraph(s) 116);
receiving, by the digital wallet application of the user computing device, a user input that confirms the identified financial account (At least paragraph(s) 116).
Bennett addresses:
and transmitting a request to complete the transaction with the identified financial account (At least paragraph(s) 39 and 55).

As per claim(s) 28 and 40, Simakov teaches:
the user computing device comprises a digital wallet application (At least column 1, lines 53-58).

Rosenberger teaches:
providing for display, by the digital wallet application of the user computing device, data 4describing the identified financial account (At least paragraph(s) 116;


Bennett teaches:
and transmitting a request to complete the transaction with the different financial account (At least paragraph(s) 39 and 55).

Response to Arguments and Amendments
Applicants amended the independent claims and argued that the amendatory language was not taught by the prior art; however the Examiner was able to find sufficient references in the art to address those steps.

As to the 101, Applicants point out variously that the invention is integrated into a practical application. The Examiner finds though that the technology of the independent claims merely evinces the use of generic computer technology to implement an otherwise abstract process on a computer network. The Specification discloses in paragraphs 14 and 40:
“The proxy card can be represented on a digital wallet application module or other payment application on a user computing device, such as a mobile phone.”
“Additionally or alternatively, the payment instrument can be a digital wallet application module or other payment instrument on a user computing device for conducting online 
“ For example, each network device 110, 130, 140, and 170 can include a server, desktop computer, laptop computer, tablet computer, a television with one or more processors embedded therein and/or coupled thereto, smart phone, handheld computer, personal digital assistant (“PDA”), or any other wired or wireless, processor-driven device.”

Therefore, the Specification describes the claimed computing device in the most general of terms, without any detail of how they are structured or how they operate apart from executing the abstract idea. This use of generic technology to implement an abstract idea is insufficient to integrate the abstract idea into a practical application. MPEP §2106.05(f). That is, rather than improving computer technology, the claim uses the computing device as a tool to implement the improved abstract idea. Using a computer as a tool to perform an improved algorithm does not integrate the judicial exception into a practical application or otherwise confer patent-eligibility. Guidance, 84 Fed. Reg. at 55.

Applicants further state:
“Claim 21 is directed to improvements in computer-related technology, particularly by reducing user interaction with the user’s computing device by identifying backing financial accounts for the user based on the user’s preferences.” Remarks at 9.

This though is not though improvements in the way the computers operate but rather improvements to the business process of facilitating a purchase.

Providing a better customer experience is not a technological improvement, but a business one. Further, it does not improve the technology of the computer itself; rather, it makes the process more efficient. (“[0]ur precedent is clear that merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.” Intellectual Ventures ILLCv. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (“[Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); CLS Banklnt’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (Lourie, J., concurring).

Even assuming, without deciding, that the recited components add efficiency, any such efficiency comes from the capabilities of the generic computer components-not the recited process itself. See FairWarning IP, LLC v. Iatric Systems, Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter." (quoting Bancorp Servs., LLC v. Sun Life Assurance Co., 687 F.3d 1266, 1278 (Fed. Cir. 2012))). Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computing components as tools. See FairWarning, 839 F.3d at 1095 (noting that the claimed invention uses existing technology to solve a business problem-not a technical problem).

Lastly Applicants explain that the claims recite significantly more than any alleged abstract idea. Remarks at 10.

But the features that applicants identify as "significantly more,"  i.e. determining user preferences, updating a mapping model and identifying a financial account are, however, part of the abstract idea itself, i.e. selecting a preferred payment instrument for use in a purchase.

As such, these features cannot constitute the "inventive concept." Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) ("It is clear from Mayo that the 'inventive concept' cannot be the abstract idea itself, and Berkheimer ... leave[ s] untouched the numerous cases from this court which have held claims ineligible because the only alleged 'inventive concept' is the abstract idea."); see also BSG Tech. LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) ("Our precedent has consistently employed this same approach. If a claim's only 'inventive concept' is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.").

Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.



Conclusion
Additional prior art made of record and not relied upon that is considered pertinent to patentee’s disclosure can be found on the attached PTO-872.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R NIQUETTE whose telephone number is (571)270-3613. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance.” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 51.
        2 All Manual of Patent Examining Procedure (“MPEP”) citations herein are to MPEP, Rev. 08.2017, January 2018.
        3 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        4 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        5 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        6 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).
        7 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.